1    PATTERSON BELKNAP WEBB & TYLER LLP

2    Steven A. Zalesin (pro hac vice admission pending)
     Adeel A. Mangi (pro hac vice admission pending)
3    Zachary Kolodin (pro hac vice admission pending)
     Amir Badat (pro hac vice admission pending)
4    1133 Avenue of the Americas
     New York, NY 10036-6710
5    Tel: (212) 336-2000
     Fax: (212) 336-2222
6
     LAFAYETTE & KUMAGAI LLP
7
     Gary T. Lafayette (SBN 088666)
8    Brian H. Chun (SBN 215417)
     1300 Clay Street, Suite 810
9    Oakland, CA 94612
     Tel: (415) 357-4600
10   Fax: (415) 357-4605

11   Attorneys for Amici Curiae 58 Religious Organizations

12                                UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF CALIFORNIA
13                                     OAKLAND DIVISION

14   SIERRA CLUB and SOUTHERN BORDER
     COMMUNITIES COALITION,                                  Case No. 4:19-cv-00892-HSG
15
                                    Plaintiffs,              [PROPOSED] ORDER GRANTING
16
                                                             CONSENT MOTION FOR LEAVE TO
            vs.
17                                                           FILE MEMORANDUM OF 58
     DONALD J. TRUMP, in his official capacity as            RELIGIOUS ORGANIZATIONS AS
18   President of the United States of America, et al.,      AMICI CURIAE IN SUPPORT OF
                                                             PLAINTIFFS' MOTION FOR A
19                                  Defendants.              PRELIMINARY INJUNCTION
20
                                                             Date:     05/17/2019
21                                                           Time:     10:00 AM

22

23

24

25

26

27
28

                                                                       [PROPOSED] ORDER GRANTING LEAVE
                                                                                          19-cv-00892-HSG
1             Upon consideration of the motion of 58 Religious Organizations for leave to file as amici
2    curiae in support of Plaintiffs’ Motion for a Preliminary Injunction, it is hereby ORDERED that the
3
     motion is GRANTED. Counsel is directed to file the amici curiae brief of 58 Religious
4
     Organizations on the docket in this matter.
5

6    Dated:    5/13/2019                                                         _
                                                   Judge Haywood S. Gilliam, Jr.
7
                                                   UNITED STATES DISTRICT COURT JUDGE
8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
28
                                                       -2-
                                                                            [PROPOSED] ORDER GRANTING LEAVE
                                                                                               19-cv-00872-HSG
